EXHIBIT 10.1
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of October 17,
2011, by and among NeoStem, Inc., a Delaware corporation (“Parent”), Amorcyte,
Inc., a Delaware corporation (the “Company”), Paul Schmitt (the “Amorcyte
Representative”), as representative of the stockholders of the Company
identified from time to time on Schedule 1 hereto, and Continental Stock
Transfer & Trust Company, a New York corporation (the “Escrow Agent”).
 
RECITALS
 
WHEREAS, Parent, Amo Acquisition Company I, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Subco”), Amo Acquisition Company II, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Subco II”), and the Company have entered into an Agreement and Plan of Merger
dated as of July 13, 2011 (the “Merger Agreement”), pursuant to which, among
other things, (i) Subco is merging with and into the Company, with the Company
surviving such merger as a wholly-owned subsidiary of Parent (the “First
Merger”), (ii) within ninety (90) days after the First Merger, the Company, as
the surviving company of the First Merger, is merging with and into Subco II,
with Subco II surviving such merger as a wholly-owned subsidiary of Parent (the
“Second Merger” and together with the First Merger, the “Mergers”), and (iii)
certain issuances of Parent Common Stock are to be made by Parent to the
Amorcyte Representative on behalf of the Amorcyte Stockholders.  A copy of the
Merger Agreement is attached hereto as Exhibit A;
 
WHEREAS, the Merger Agreement contemplates the establishment of an escrow
account to secure certain rights of the Parent Indemnified Parties to
indemnification and reimbursement as provided in the Merger Agreement; and
 
WHEREAS, pursuant to Section 8.5 of the Merger Agreement, Paul Schmitt has been
irrevocably appointed by the Amorcyte Stockholders to serve as the Amorcyte
Representative in connection with all matters under this Agreement and the
resolution of all claims for Damages under the Merger Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
Section 1.         Defined Terms.
 
1.1     Capitalized terms used and not defined in this Agreement shall have the
meanings given to them in the Merger Agreement.
 
1.2     As used in this Agreement, the term “Amorcyte Stockholders” refers to
the Persons who were stockholders of the Company immediately prior to the First
Effective Time or to which the rights under this Agreement have been assigned as
set forth herein.  “Escrowed Shares” refers to the 5,843,483 shares of Parent
Common Stock being issued as the Base Stock Consideration under the Merger
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.         Escrow and Indemnification.
 
2.1     Appointment of Escrow Agent; Shares and Stock Powers Placed in
Escrow.  Continental Stock Transfer & Trust Company is hereby appointed to serve
as Escrow Agent hereunder, and Continental Stock Transfer & Trust Company hereby
agrees to serve as Escrow Agent hereunder.  In accordance with the Merger
Agreement, promptly following the First Effective Time, (a) Parent shall issue
certificates for the Escrowed Shares registered in the name of the Escrow Agent
evidencing 5,843,483 shares of Parent Common Stock to be held in escrow under
this Agreement, and shall cause such certificates to be delivered to the Escrow
Agent, and (b) the Amorcyte Representative shall deliver to the Escrow Agent an
“assignment separate from certificate” (“Stock Power”) endorsed by him in
blank.  Such endorsement by the Amorcyte Representative shall have been
guaranteed by a national bank or an NYSE-Amex member firm.
 
2.2     Escrow Account.  The Escrowed Shares being held in escrow pursuant to
this Agreement, together with any distributions on the Escrowed Shares, shall
collectively constitute an escrow fund securing the indemnification rights of
Parent and the other Parent Indemnified Parties under the Merger Agreement.  The
Escrow Agent agrees to accept delivery of the Escrowed Shares and to hold the
Escrowed Shares in a separate escrow account (such account, the “Escrow
Account”), subject to the terms and conditions of this Agreement and the Merger
Agreement.
 
2.3     Voting of Escrow Shares.  The Escrow Agent, as record owner of the
Escrowed Shares, shall exercise all voting rights with respect to such Escrowed
Shares in accordance with Section 3.5 of the Merger Agreement, upon receipt of
written instructions from the Amorcyte Representative.  The Escrow Agent is not
obligated to distribute to the Amorcyte Stockholders or to the Amorcyte
Representative any proxy materials or other documents relating to the Escrowed
Shares received by the Escrow Agent from Parent.
 
2.4     Reports.  Upon the request of either Parent or the Amorcyte
Representative, the Escrow Agent shall provide a statement to the requesting
party that describes any deposit, distribution or investment activity or
deductions with respect to shares of Parent Common Stock held in the Escrow
Account in addition to quarterly account statements from the Escrow Agent.
 
2.5     Dividends, Etc.  Parent and the Amorcyte Representative, on behalf of
each of the Amorcyte Stockholders, agree that any shares of Parent Common Stock
or other property (including ordinary cash dividends) distributable or issuable
(whether by way of dividend, stock split or otherwise) in respect of or in
exchange for any Escrowed Shares (including pursuant to or as a part of a
merger, consolidation, acquisition of property or stock, reorganization or
liquidation involving Parent) shall not be distributed or issued to the
beneficial owners of such Escrowed Shares, but rather shall be distributed or
issued to and held by the Escrow Agent in the Escrow Account.  Any securities or
other property received by the Escrow Agent in respect of any Escrowed Shares
held in escrow as a result of any stock split or combination of shares of Parent
Common Stock, payment of a stock dividend or other stock distribution in or on
shares of Parent Common Stock, or change of Parent Common Stock into any other
securities pursuant to or as a part of a merger, consolidation, acquisition of
property or stock, reorganization or liquidation involving Parent, or otherwise,
shall be held by the Escrow Agent as part of the Escrow Account.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.6     Transferability.  Except as expressly provided for herein or by
operation of law, the interests of the Amorcyte Stockholders in the Escrow
Account shall not be assignable or transferable.


2.7     Trust Fund.  The Escrow Account shall be held as trust funds and shall
not be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of Escrow Agent, any Amorcyte Stockholder or Parent,
respectively, or of any party hereto.  The Escrow Agent shall hold and safeguard
the Escrow Account until the Escrow Termination Date (as defined in Section 3.3)
or earlier distribution in accordance with this Agreement.
 
Section 3.         Release of Escrow Shares.
 
3.1     General.  (X) Within ten (10) calendar days after receiving either (a)
written instructions from the Parent (a “Parent Notice”) which have not been
objected to by the Amorcyte Representative within thirty (30) calendar days
after the Parent’s delivery of such Parent Notice to the Amorcyte
Representative, (b) joint written instructions from Parent and the Amorcyte
Representative (“Joint Instructions”), (c) a decision and/or award from the
Arbitrator (an “Arbitration Award”) or (d) an order issued by a court of
competent jurisdiction (a “Court Order”) relating to the release of any Escrowed
Shares from the Escrow Account or (Y) in accordance with Section 3.3 hereof, the
Escrow Agent shall release or cause to be released any such Escrowed Shares and
any other amounts from the Escrow Account, in the amounts, to the Persons and in
the manner set forth in such Parent Notice, Joint Instructions, Arbitration
Award, Court Order or as provided in Section 3.3, as applicable.  If a Parent
Notice is sent under Section 8.4 of the Merger Agreement and such Parent Notice
is not disputed as provided in Section 8.4 within thirty (30) calendar days, the
Escrow Agent shall make the distribution requested by the Parent Notice without
action by the Amorcyte Representative.
 
3.2     Pro Rata Distributions.  For purposes of this Agreement, all
distributions to the Amorcyte Stockholders shall be pro rata distributions made
based on the percentages set forth on Schedule 1, as may be amended from time to
time pursuant to Section 9.8 of this Agreement, except that no fractional shares
shall be issued, and all amounts released from the Escrow Account and
distributed to the Amorcyte Representative on behalf of the Amorcyte
Stockholders shall be rounded up or down pursuant to Section 3.4(e) of the
Merger Agreement.


The Company and the Amorcyte Representative represent and warrant that Schedule
1 attached hereto (the “Percentage Certification”) accurately reflects the
percentage interest of each Amorcyte Stockholder in each class of merger
consideration being allocated among the Amorcyte Stockholders thereon.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.3     Release of the Escrowed Shares.  


(a)           Within ten (10) Business Days following the six (6) month
anniversary of the Closing Date (the “Six-Month Release Date”), the Escrow Agent
shall deliver to the Amorcyte Representative for distribution to the Amorcyte
Stockholders in accordance with the Percentage Certification as of the Six-Month
Release Date an aggregate of up to 20% of the Base Stock Consideration in the
Escrow Account (the “Six-Month Release Amount”), provided, however, that if
there are claims for Damages against the Escrow Account that have not been
finally resolved and paid as of the Six-Month Release Date, the Escrow Agent
shall release and deliver to the Amorcyte Representative for distribution to the
Amorcyte Stockholders only a number of Escrowed Shares equal to the positive
difference, if any, between (i) the Six-Month Release Amount and (ii) the number
of Escrowed Shares then being held with respect to pending claims against the
Escrow Account.  The Escrow Agent shall deliver Escrowed Shares subject to
pending claims that would have otherwise been released and delivered to the
Amorcyte Representative pursuant to this Section 3.3(a) when the pending claims
are finally resolved.


(b)           Within ten (10) Business Days following the one year anniversary
of the Closing Date (the “One-Year Release Date”), the Escrow Agent shall
deliver to the Amorcyte Representative for distribution to the Amorcyte
Stockholders in accordance with the Percentage Certification as of the One-Year
Release Date the balance of shares of Parent Common Stock then held in the
Escrow Account at such time except as follows:  If no claims for Damages have
been asserted against the Escrow Account by the Parent prior to the One-Year
Release Date, then the Escrow Agent shall retain in the Escrow Account Parent
Common Stock with a Current Value of $1,250,000 until the date that is two (2)
years and one day after the Closing Date (the “Escrow Termination Date”).  If
any claims for Damages have been asserted against the Escrow Account by the
Parent prior to the One-Year Release Date, then the Escrow Agent shall retain in
the Escrow Account Parent Common Stock with a Current Value equal to the sum of
(i) $2,500,000 plus (ii) the amount of any then pending and unresolved claims
until the Escrow Termination Date.


(c)           Within ten (10) Business Days following the Escrow Termination
Date, if there are no claims for Damages pending against the Escrow Account, the
Escrow Agent shall deliver to the Amorcyte Representative for distribution to
the Amorcyte Stockholders in accordance with the Percentage Certification as of
the Escrow Termination Date the balance of shares of Parent Common Stock and
other property held in the Escrow Account at such time.  If, on the Escrow
Termination Date, there are claims for Damages against the Escrow Account that
have not been finally resolved, then, within ten (10) Business Days of the
Escrow Termination Date, the Escrow Agent shall deliver to the Amorcyte
Representative for distribution to the Amorcyte Stockholders the excess, if any,
by which the value of the amounts held in the Escrow Account exceed an amount
equal to 120% of the maximum amount of any claims for Damages against the Escrow
Account that have not been finally resolved and paid at such time.  Thereafter,
final distributions of the Escrow Account shall be made in accordance with
Section 3.1(X)(a), (b), (c) or (d), as applicable.


 
-4-

--------------------------------------------------------------------------------

 
 
3.4     Distributions.  Whenever a distribution of a number of shares of Parent
Common Stock is to be made pursuant to the terms of this Agreement, the Escrow
Agent shall requisition the appropriate number of shares from Parent’s stock
transfer agent, delivering to the transfer agent the appropriate stock
certificates accompanied by the respective Stock Powers, together with the
specific instructions, as appropriate.  Within 5 Business Days prior to the date
the Escrow Agent is required to make a distribution of shares of Parent Common
Stock or other property (including ordinary cash dividends) to the Amorcyte
Representative pursuant to the terms of this Agreement, the Escrow Agent shall
provide the Amorcyte Representative and the Parent with a notice specifying that
a distribution will be made and requesting that the Amorcyte Representative
update the then current Schedule 1 to this Agreement.  The Escrow Agent shall
make the appropriate distributions to the Amorcyte Representative for
distribution to the Persons listed on such updated Schedule 1 in accordance with
the terms hereof.  Notwithstanding anything to the contrary set forth herein,
the Escrow Agent shall not be obligated to make any distribution under this
Agreement unless it has received from the Amorcyte Representative an updated
Schedule 1 to this Agreement as provided herein.  Any distributions to Parent
pursuant to the terms of this Agreement shall be made to the address set forth
in Schedule 2 hereto.
 
3.5     Disputes.  All disputes, claims, or controversies arising out of or
relating to Section 3 of this Agreement that are not resolved by mutual
agreement between Parent and the Amorcyte Representative shall be resolved
solely and exclusively as set forth in Section 8.4 of the Merger Agreement by
the Amorcyte Representative and the Parent.
 
Section 4.         Fees and Expenses.
 
The Escrow Agent shall be entitled to receive, from time to time, fees in
accordance with Schedule 3.  In accordance with Schedule 3, the Escrow Agent
will also be entitled to reimbursement for reasonable and documented
out-of-pocket expenses incurred by the Escrow Agent in the performance of its
duties hereunder and the execution and delivery of this Agreement.  All such
fees and expenses shall be paid by Parent.


Section 5.         Limitation of Escrow Agent’s Liability.
 
5.1     The Escrow Agent undertakes to perform such duties as are specifically
set forth in this Agreement only and shall have no duty under any other
agreement or document, and no implied covenants or obligations shall be read
into this Agreement against the Escrow Agent.  The Escrow Agent shall incur no
liability with respect to any action taken by it or for any inaction on its part
in reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction except for its own gross negligence or willful
misconduct.  In all questions arising under this Agreement, the Escrow Agent may
rely on the advice of counsel, and for anything done, omitted or suffered in
good faith by the Escrow Agent based upon such advice the Escrow Agent shall not
be liable to anyone.  In no event shall the Escrow Agent be liable for
incidental, punitive or consequential damages.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.2     Parent and the Amorcyte Representative, acting on behalf of the Amorcyte
Stockholders hereby agree to indemnify the Escrow Agent and its officers,
directors, employees and agents for, and hold it and them harmless against, any
loss, liability or expense incurred without gross negligence or willful
misconduct on the part of Escrow Agent, arising out of or in connection with the
Escrow Agent’s carrying out its duties hereunder.  This right of indemnification
shall survive the termination of this Agreement and the resignation of the
Escrow Agent.
 
Section 6.         Termination.
 
This Agreement shall terminate upon the release by the Escrow Agent of the final
amounts held in the Escrow Account in accordance with Section 3.
 
Section 7.         Successor Escrow Agent.
 
In the event the Escrow Agent becomes unavailable or unwilling to continue as
escrow agent under this Agreement, the Escrow Agent may resign and be discharged
from its duties and obligations hereunder by giving its written resignation to
the parties to this Agreement.  Such resignation shall take effect not less than
thirty (30) calendar days after it is given to all the other parties hereto.  In
such event, Parent may appoint a successor Escrow Agent (acceptable to the
Amorcyte Representative, acting reasonably).  If Parent fails to appoint a
successor Escrow Agent within fifteen (15) calendar days after receiving the
Escrow Agent’s written resignation, the Escrow Agent shall have the right to
apply to a court of competent jurisdiction for the appointment of a successor
Escrow Agent.  The successor Escrow Agent shall execute and deliver to the
Escrow Agent an instrument accepting such appointment, and the successor Escrow
Agent shall, without further acts, be vested with all the estates, property
rights, powers and duties of the predecessor Escrow Agent as if originally named
as Escrow Agent herein.  The Escrow Agent shall act in accordance with written
instructions from Parent and the Amorcyte Representative as to the transfer of
the Escrow Accounts to a successor Escrow Agent.


Section 8.         Amorcyte Representative.
 
Unless and until Parent and the Escrow Agent shall have received written notice
of the appointment of a successor Amorcyte Representative, Parent and the Escrow
Agent shall be entitled to rely on, and shall be fully protected in relying on,
the power and authority of the Amorcyte Representative to act on behalf of the
Amorcyte Stockholders.
 
Section 9.         Miscellaneous.
 
9.1     Attorneys’ Fees.  In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.
 
 
-6-

--------------------------------------------------------------------------------

 
 
9.2     Notices.  Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
if to Parent:


NeoStem, Inc.
Suite 450
420 Lexington Avenue
New York, NY 10170
Attention:      Catherine M. Vaczy, Esq.
Facsimile:      (646) 607-4672


with a copy, which shall not constitute notice, to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attention:      Alan Wovsaniker, Esq.
Facsimile:      (973) 597-2565


if to the Amorcyte Representative :


Amorcyte, Inc.
4 Pearl Court, Suite C
Allendale, NJ 07401
Attention:         Paul Schmitt
Facsimile:        (201) 883-1406


with a copy, which shall not constitute notice, to:


LeClair Ryan
One Riverfront Plaza
1037 Raymond Boulevard, Sixteenth Floor
Newark, NJ 07102
Attention:        William Oberdorf, Esq.
Facsimile:        (973) 491-3489


if to the Escrow Agent:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004
Attention:        John W. Comer, Jr.
Facsimile:        (212) 616-7615


 
-7-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt.  If any notice or other document is required to be
delivered to the Escrow Agent and any other Person, the Escrow Agent may assume
without inquiry that notice or other document was received by such other Person
on the date on which it was received by the Escrow Agent.
 
9.3     Headings.  The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
9.4     Counterparts and Exchanges by Facsimile or Other Electronic
Transmission.  This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.  The exchange of a fully executed Agreement (in
counterparts or otherwise) by facsimile or other means of electronic
transmission shall be sufficient to bind the parties to the terms and conditions
of this Agreement.
 
9.5     Applicable Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.  Subject to Section 3.5 of this Agreement, in any action between
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the non-exclusive jurisdiction and
venue of the state and federal courts located in the State of New York; (b) if
any such action is commenced in a state court, then, subject to applicable law,
no party shall object to the removal of such action to any federal court located
in the State of New York; and (c) each of the parties irrevocably waives the
right to trial by jury.


9.6     Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any.  No direct or indirect interest in the
Escrow Account or the shares of Parent Common Stock held in the Escrow Account
may be sold, assigned, transferred or pledged except by operation of law.
 
9.7     Waiver.  No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.  No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
 
 
-8-

--------------------------------------------------------------------------------

 
 
9.8     Amendment.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent, the Amorcyte Representative and the Escrow Agent;
provided, however, that any amendment executed and delivered by the Amorcyte
Representative shall be deemed to have been approved by and duly executed and
delivered by all of the Amorcyte Stockholders.
 
9.9     Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
9.10   Parties in Interest.  Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.
 
9.11   Entire Agreement.  This Agreement and the Merger Agreement set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof.


9.12   Waiver of Jury Trial.  Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any action arising out of or
related to this Agreement or the transactions contemplated hereby.
  
9.13   Cooperation.  The Amorcyte Representative on behalf of the Amorcyte
Stockholders and Parent agree to cooperate fully with each other and the Escrow
Agent and to execute and deliver such further documents, certificates,
agreements, stock powers and instruments and to take such other actions as may
be reasonably requested by Parent, the Amorcyte Representative or the Escrow
Agent to evidence or reflect the transactions contemplated by this Agreement and
to carry out the intent and purposes of this Agreement.
 
9.14   Construction.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(a)       For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neutral genders; the feminine gender shall
include the masculine and neutral genders; and the neutral gender shall include
masculine and feminine genders.
 
(b)       The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.
 
(c)        As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d)        Except as otherwise indicated, all references in this Agreement to
“Sections”, “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.
 
[Remainder of page intentionally left blank]


 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
as of the day and year first above written.
 

 
NEOSTEM, INC., a Delaware corporation
       
By:
  /s/ Robin L. Smith, M.D.
 
Name:
  Robin L. Smith, M.D.
 
Title:
  Chief Executive Officer
       
AMORCYTE, INC.
       
By:
  /s/ Paul Schmitt
 
Name:
  Paul Schmitt
 
Title:
  Chief Executive Officer
       
/s/ Paul Schmitt
 
Paul Schmitt, as Amorcyte Representative
                 
CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, a New York corporation
       
By:
  /s/ John W. Comer, Jr.
 
Name:
  John W. Comer, Jr.
 
Title:
  Vice President





[Escrow Agreement Signature Page]
 
 
-11-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
AMORCYTE STOCKHOLDERS
 


Percentage Certification Attached.


 
-12-

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
ESCROWED SHARES


Number of Escrowed Shares:
5,843,483
   
Address for distributions to Parent:
 
NeoStem, Inc.
 
420 Lexington Avenue
 
Suite 450
 
New York, New York 10170
 
Attention:  Catherine M. Vaczy, Esq.



 
-13-

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
ESCROW AGENT’S FEES AND EXPENSES


 

Monthly Fee for holding securities and/or cash: $200 per month Additional out of
pocket expenses including postage and stationary:  Additional  Disbursement fees
at termination: Additional 

 
 
-14-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
MERGER AGREEMENT


 
-15-

--------------------------------------------------------------------------------

 